DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species 1, Figures 10-12, claims 1-4, 6-12 and 15-20, in the reply filed on June 25, 2021 is acknowledged.
Claims 5, 13 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 25, 2021.
Claim Objections
Claims 7, 10 and 11 are objected to because of the following informalities:
In claim 7 (line 27) “a designated” should recite --in a designated--
In claim 10 (line 2) “the first socket” should recite --wherein the first socket--.
In claim 11 (line 8) “too rotates” should recite --tool rotates--.
For the purpose of examining the application, it is assumed that appropriate correction has been made.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary 
Claim 15 recites “an external spring extending from an end face of the housing”.
Claim 15 fails to recite any limitations which enable one to properly determine how the spring structurally engages the fixture hole of the work holder.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-4, 6-12, 15, 17 and 19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by McKay (US 3,390,712).
As to claim 1, McKay discloses a fastener for temporarily securing objects, comprising: 
a housing 12a,14a,200,202 having: 
a shaft 12a,14a,200,202; 
a central bore 26a,216 that extends axially at least partially through the shaft; and 
a ball lock aperture 70a,222 extending from the bore radially out through the shaft of the housing; 
a first socket 114,208 extending into an axial end face of the housing, the first socket configured such that rotation of the first socket rotates the fastener; 
30a,218 positioned within the bore, the pintle having a ball locking surface; and 
a locking ball 72a,220 positioned within the housing so as to cooperate with the ball lock aperture, the locking ball having a size that prevents the locking ball from exiting the housing through the ball lock aperture; 
wherein the pintle is moveable axially within the bore of the housing such that: 
in a designated lock position, the ball locking surface of the pintle urges the locking ball to cooperate with the ball lock aperture so as to create an abutment surface that projects from the housing, and prevents the locking ball from retreating back into the housing of the fastener; and  
in a designated unlocked position, the ball locking surface of the pintle is moved axially away from the ball lock aperture so as to allow the locking ball to retreat back into the housing relative to the position of the locking ball in the designated lock position (Figures 6,16).
As to claim 2, McKay discloses a fastener wherein the ball locking surface of the pintle 30a is dimensioned relative to the central bore 26a of the shaft 14a so as to position the locking ball 72a so as to extend radially out from the housing through the ball lock aperture 70a when the pintle is in the lock position (Figure 6).  
As to claim 3, McKay discloses a fastener wherein the pintle 30a comprises a ball transitioning surface that aligns in register with the ball lock aperture 70a when the pintle is in the unlock position such that the locking ball 72a can recess into the housing 12a,14a of the fastener (Figure 6).  
As to claim 4, McKay discloses a fastener wherein: 
114 comprises a hole in its base; 
the central bore 26a includes internal threads along at least a portion thereof; 
the pintle 30a includes an externally threaded portion 116 that engages the internal threads of the bore; and 
the pintle includes a second socket 118 at an end proximate to the first socket, such that insertion of a tool through the hole in the first socket and into the second socket and rotation of the second socket relative to the first socket rotates the threaded portion of the pintle thus causing the pintle to axially traverse the bore to transition the pintle between the designated lock position and the designated unlock position (Figure 6). 
As to claim 6, McKay discloses a fastener comprising an external spring 252 extending from the second end face of the housing 200 (Figure 16).
As to claim 7, McKay discloses a fastener system for temporarily securing objects, comprising: 
a fastener comprising: 
a housing 12a,14a,200,202 having: 
a shaft 12a,14a,200,202; 
a central bore 26a,216 that extends axially at least partially through the shaft; 
a ball lock aperture 72a,222 extending from the bore radially out through the shaft of the housing; 
a first socket 114,208 extending into an axial end face of the housing, the first socket configured such that rotation of the first socket rotates the fastener; 
30a,218 positioned within the bore, the pintle having a ball locking surface; and 
a locking ball 72a,220 positioned within the housing so as to cooperate with the ball lock aperture, the locking ball having a size that prevents the locking ball from exiting the housing through the ball lock aperture;  
wherein the pintle is moveable axially within the bore of the housing such that: 
in a designated lock position, the ball locking surface of the pintle urges the locking ball to cooperate with the  ball lock aperture so as to create an abutment surface that projects from the housing, and prevents the locking ball from retreating back into the housing of the fastener; and 
in a designated unlocked position, the ball 
a work holder 20a,215 having a fixture hole 18a,212 and a ball lock undercut 110 coaxial with the fixture hole, wherein: 
the diameter of the fixture hole allows the fastener to slide through when the pintle is moved to the designated unlocked position, and the locking ball engages the undercut of the work holder when the pintle is in the locked position (Figures 6,16).  
As to claim 8, McKay discloses a fastener wherein the ball locking surface of the pintle 30a is dimensioned relative to the central bore 26a so as to position the locking ball 72a so as to extend radially out from the housing 12a,14a through the ball lock aperture 70a when the pintle is in the lock position (Figure 6).  
30a comprises a ball transitioning surface that aligns in register with the  ball lock aperture 70a when the pintle is in the unlock position such that the locking ball 72a can recess into the housing 12a,14a of the fastener (Figure 6).  
As to claim 10, McKay discloses a fastener wherein the first socket 114 extends into an axial end face of the shaft 12a,14a, the first socket configured such that rotation of the first socket rotates the fastener (Figure 6).  
As to claim 11, McKay discloses a fastener wherein: 
the first socket 114 comprises a hole in its base; 
the central bore 26a includes internal threads along at least a portion thereof; 
the pintle 30a includes an externally threaded portion 116 that engages the internal threads of the bore; and 
the pintle includes a second socket 118 at an end proximate to the first socket, such that insertion of a tool through the hole in the first socket and into the second socket and rotation of the tool rotates the threaded portion of the pintle thus causing the pintle to axially traverse the bore to transition the pintle between the lock and unlock positions (Figure 6).  
As to claim 12, McKay discloses a fastener wherein the socket dimension of the second socket 118 is smaller than the socket dimension of the first socket 114 (Figure 6).  
As to claim 15, McKay discloses a fastener comprising an external spring 252 extending from an end face of the housing 200 (Figure 16).  
14a includes a threaded portion 16a and an unthreaded portion (Figure 6).  
As to claim 19, McKay discloses a fastener wherein an outer surface of the shaft 14a includes a threaded portion 16a and an unthreaded portion (Figure 6). 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McKay in view of Carter et al. (US 3,683,988).
As to claims 18 and 20, McKay fails to disclose a fastener wherein the threaded portion is spaced proximate to the first socket, and the unthreaded portion is positioned in register with the ball lock aperture.  
Carter et al. teach a fastener wherein a first axial end of an outer surface of a shaft 36 comprises a threaded portion 40 spaced proximate to a first socket 42, and a second axial end of the outer surface of the shaft comprises a tapered unthreaded portion 36; the threaded first axial end of the shaft engaging a separately-formed nut, providing for greater utility of the fastener, and the tapered unthreaded second axial end of the shaft providing for easier alignment and insertion of the fastener (Figures 1-7).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fastener disclosed by McKay to comprise a .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-12 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,228,004. Although the claims at issue are not identical, they are not patentably distinct from each other because the “housing”, “first socket”, “pintle”, “locking ball” and “work holder” of instant claims 1 and 7 are encompassed by the “housing”, “first socket”, “pintle”, “locking ball” and “work holder” of patent claims 1 and 8.
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and upon the timely filing of a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d).

As to claim 16, McKay discloses the claimed fastener with the exception of wherein the work holder comprises a first transition below the ball lock undercut having a diameter smaller than that of the ball lock undercut; and a fastener storage undercut coaxially aligned with and underneath the first transition.  
There is no teaching or suggestion, absent the applicant’s own disclosure, for one having ordinary skill in the art at the time the invention was made to modify the fastener disclosed by McKay to have the above mentioned elemental features.  Furthermore, such modifications would not be obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


07/21/21
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619